Title: To George Washington from Elias Boudinot, 2 March 1778
From: Boudinot, Elias
To: Washington, George



Dr Sir,
Camp Valey Forge March 2 1778

Having been detained in New York on the business committed to me by your Excellency, much longer than could have been expected, think it my Duty to take the earliest opportunity of Communicating a Report of my Proceedings and the Reasons of my Conduct.
On my Arrival in Jersey I wrote to Sir Henry Clinton for permission to pass to New York, for the purpose of visiting our Prisoners &ca as per paper No. 9—and received an Answer through Mr Loring which is in No. 10—When arrived at the City, was received with great Politeness and Civility, and put under no other restraint than being informed, that they trusted to my prudence for a proper behaviour.
My business here being to inquire and find out the real State of our unfortunate Brethern, and not to negotiate any general Principles I thought it prudent in the first Place, to make it a point to know the Tempers and Characters of the particular Persons I had to do with, and then endeavour to improve it to the advantage of our miserable Prisoners—Having for several Days visited the different Places of their confinement, and made every Inquiry in my Power, I beg leave to report to your Excellency the result of the whole—That I found the Hospitals in tollerable good Order, neat and clean and the Sick much better taken care off than I expected—That the Sugar House appeared comfortable and Warm, having a Stove in each Story and Shutters to the Windows—The Prisoners also being well Cloathed and each of them having a good Blanket, may stand through the Winter very well, especially as they are not crouded, being now reduced in the whole to about 400, two hundred of whom, are in the Sugar House; the rest being in the different Hospitals—Some of the Privates appear to be a sett of sad Villains, who rob each other of their Cloaths and Blanketts, and many of them sell their own Shoes, Blanketts, and even Shirts for Rum.

That the Provissions for the Privates are Issued in the proportion mentioned in Paper No. 5.
That in the Provoost, I was greatly distressed, with the wretched Situation of so many of the human Species—That on meeting all the Prisoners of War together in a Room, in Company with Mr Loring I heard their Complaints and took Notes of the Accusations on which they were severally confined in order to found a Representation to Major Genl Robertson in their favour—They repeated to me instances of the most shocking barbarity in presence of the keeper of the Provoost, whom they charged as the Author—As the beating and knocking down Officers of Rank and distinction on the most triffling Occasion, locking them up in Dark, damp Dungeons, for asking more Water than usual in Warm Weather; or for not going to bed immediately on being ordered by the Serjeant—Officers have been locked up in the Dungeon for examination, and left there without farther inquiry, or any Charge brought against them for many months—That besides Prisoners of War, there are many inhabitants here, as Committee Men, Commissioners, Oppressors of the Friends of Government &ca &ca who are wretched beyond description—That Inhabitants and Persons in Civil Departments when taken, are sent to the Provoost without distinction, and at present there seems to be no redemption for them.
That on my stating the Case of each of these unhappy men as contained in Paper No. 2 and delivering it to General Robertson, he very humanely agreed to the discharge of all the Officers (excepting seven) on their Parole; and gave me the strongest assurances that he would not allow of Such a Power in the Serjeant of the Provoost, but would put a stop to it immediately—That the Officers on Long Island, are boarded out amongst the inhabitants, in the most convenient manner, and appear to be very comfortable and Healthy. They amount to about 250.
They have been compleatly cloathed and money advanced to them for other Necessaries, to the amount of about £30 per man.
That there have been issued to the Officers and Privates Cloathing as per Return No. 11.
That on a rough Calculation I am now in advance, and indebted upwards of £22.000—for the Cloathing Board &ca which is daily accumulating at the Rate of 500 Dollars a Week for Board only.
That to answer the pressing necessities of our Prisoners I have been obliged to stretch my Credit to the Utmost—That not being able to obtain the least Aid from the State of Jersey, have been put to the greatest difficulty to make remittances not being able to procure above 300 Barrells of Flour, for want of means of Transportation; and altho’ I have employed the best men I could meet with for the purpose, can get nothing done effectually without my personal attendance.

That finding the Officers running into unnecessary Expences for mere Ornament and finery, by which the Debt would greatly accumulate, and the difficulty of making remittances increased, I put a Stop to it by orders as pr No. 6.
That from the Enemies returns of Prisoners (which I rather think to be large) there are 50 Officers at Home on Parole—235 on long Island, 8 in New York—46 deserted their Paroles—282 Privates at Home on Parole—1821 Privates in dispute and 451 in the Sugar House and Hospitals.
That on attending the Provission Store and examining the Provission then issuing, found the meat tolerably good, the Biscuit musty and indifferent, but the same as issued to the British Soldiers. That the Provissions are divided by persons chosen by the Prisoners from among themselves, and if not embezzelled in the Carriage from the Store, must be received by them in the Proportion allowed—This might be prevented by a Subaltern Officer on his Parole, attending the issuing and Carting—That I have allowed the Privates an addition of two Pounds of Beef, and as much Bread per Week, making up in the whole, a full Ration pr Man pr Day—also as much Wood as is necessary for their Comfort, which has saved the Lives of many, this Winter, who otherwise must have perished.
That altho’ the above appears now to be the State of the Prisoners in New York, from my personal Observation while visiting the several Departments; yet I think it my Duty nevertheless to add to this Report, which I received from the unanimous representation of both Officers and Privates—Vizt That this Alteration has taken place within a short time past, in a great measure by the Industry and attention of Mr Pintard our Agent in New York, who has employed special Nurses in the Hospitals, added to the supplies for the Sick, and done every thing in his Power for the relief of the unhappy Sufferers (Vid. Dr Mallets Letters on the Subject of Nurses No. 8) But Mr Pintard being forbid going to the Provoost, his Care cannot extend to those confined there, except as to sending them Provissions, and fire Wood.
That on applying to General Robertson, for carrying into Execution the Agreement relative to the Exchange of Prisoners on Parole, as far as the officers sent into New York would apply; and particularly for liberating Major Genl Lee, in Exchange for Major General Prescott who had arrived in New York several Weeks past; received for Answer, that General Robertson knew of no such Agreement having never received any Information or instructions from Sir William Howe on that subject.
That having repeated my Applications for the relief of the seven remaining Officers in the Provoost, I could not succeed, and as the objections

agt the liberation of Smock Whitlocke and Skinner are rather triffling and they being exactly in the same predicament, with the Officers lately taken on Staten Island, it is but Justice due to these unhappy Men, immediately to confine those officers Prisoners with us, on the same Principles—That the officers on Long Island conceive it would be greatly to the public Advantage to perfect a general Exchange, even at a considerable Loss, as the great Number of our brave country men who daily fall a sacrifice to the severity of their Captivity, calls loudly for speedy relief. The Principal Officers also assure me, that the Privates in dispute were sent out by General Howe, in consequence of their earnest Application.
That having had several Conversations with General Robertson on the Subject of the Prisoners, he urged the Settlement of the past Board, due from our Officers, as it has not been paid by Genl Howe—He admits the Propriety of the mutual Accounts being speedily liquidated and the Ballance paid, as by that means the inhabitants will be induced to treat them with greater kindness—That on Letters arriving from Genl Howe, relative to the orders issued by us, for preventing their purchasing Provissions with us West of New Jersey, General Robertson thought that Genl Howe must have misunderstood the matter; and therefore desired me to state the Facts, which I did a Copy whereof is in Paper No. 4—General Robertson approved of a fair Barter of Cloathing for Provissions so that it was not abused to the fitting out our men for a Campaign and proposed (to obviate the difficulty) the leaving the Blankets of every exchanged Soldier, with our Agent for the use of the Prisoners remaining behind—That with these Letters from Genl Howe order⟨s⟩ also came for sending Genl Lee by the first man of War to Philadelphi⟨a⟩ to give his Parole to Genl Howe in Person—I objected to the impropriety of a Winter Passage, when a Journey by Land was so much shorter and easier, but as this could not be done without farther Orders, General Robertson wrote to Genl Howe on the occasion and General Lee being anxious and uneasy, begs your Excellencys interference as speedily as possible.
That after finishing the Business of the Military Prisoners, I waited on Commodore Hotham, and informed him that Mr Pintard having obtained Provissions and Cloathing for the Sea Prisoners had been refused the liberty of sending them on board of the Prison Ship notwithstanding the pressing necessities of those suffering People. He informed me that he could not know Mr Pintard, or any other Person but his own Commissary, and that he would not suffer any Cloaths purchased in New-York to go on board without Lord Howes express orders, but that any Provissions sent to the Commissary appointed by him, should be distributed I applied then for the enlargement of the

Sea Officers on Parole, but he answered that this could not be done, as no Sea Prisoners were ever admitted to that Indulgence.
Having obtained permission I visited Captain Manley on board the Preston, who appears dejected with his long and close Confinement That on earnestly soliciting his Exchange for Captain Furneaux of the Syren, was informed that it could not be done without orders from Lord Howe.
That there are 58 Officers and 62 Sea Men on board the Prison Ships, who suffer greatly and die daily vid. Letter No. 7—That on my Arrival at New York I was distressed to find, that the most unfair and ungenerous partial Exchanges had been and was then carrying on from the State of Connecticut. Mr Joseph Webb was then there the second time by Virtue of a Flag of Truce from Govr Trumbull Copy whereof is No. 1.
That on finding a Number of Officers and privates exchanged by Mr Webb, contrary to their due order, I put a Stop to it and directed the oldest in Captivity to take their place. That the difficulties arising from this Practise, not only as to the Confusion it causes in my department, but also in the Jealousies and uneasiness raised among the other Officers, call for immediate relief.
That it has been proposed for the purpose of healing all past breaches, and putting the affairs of Prisoners on a proper footing, by expediting a general Exchange, that Persons appointed by your Excellency and General Howe shall meet together near Philadelphia and make a final Settlement of all disputes relative to Prisoners and negotiate a Cartel in future.
I cannot close this Report, without taking Notice of the Candour and Politeness with which I have been treated by Genl Robertson, Mr Loring and the Gentlemen with whom I had public Business in New York.
Permit me also to assure your Excellency, that notwithstanding I have unexpectedly taken up so much time in this Business yet that I have not wasted a moment that could be avoided: the many delays necessarily attendant on Services of this kind especially with Gentlemen who have so many other Avocations, would have given me more uneasiness, had I not known that no Employment could have given you more satisfaction than relieving the distresses of our miserable Captives—How far I have succeeded, the list of Prisoners entirely relieved (No. 3) and the Prisoners themselves will best determine.
In order farther to satisfy you on this Head, as well as to possess you with every Transaction on this occasion—I enclose a Journal of them kept to assist my own memory while in the City.
If I have been so happy as to merit your Excellencys approbation, shall think my Attention, Labour and fatigue amply repaid. I have the

honor to be with great respect & Esteem Your Excellencys Most Obed. humble ser.

E. B.


P.S. I had almost forgot to mention that having received the fullest assurances from our Officers, that a poor Woman had saved the Lives of a number of our Prisoners by exerting herself in serving them far beyond her Abilities, and that she was now in a suffering Condition for want of Provission, I thought it prudent to send her a Present of 5 Barrels of Flour.

